 



Exhibit 10.4
SECURITY AGREEMENT
     THIS SECURITY AGREEMENT (“Agreement”) is made this 15th day of June, 2007,
by and between CUISINE SOLUTIONS, INC., a Delaware corporation, (the “Borrower”)
and BRANCH BANKING AND TRUST COMPANY (“Lender”).
RECITALS:
     WHEREAS, Borrower has requested Lender to make a revolving line of credit
loan in the maximum principal amount permitted to be outstanding at any one time
of SIX MILLION AND NO/100 DOLLARS ($6,000,000.00) to Borrower; and
     WHEREAS, Lender is willing to make such loan subject to the terms and
conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
Borrower and Lender do hereby agree as follows:
1. CONSTRUCTION AND DEFINITION OF TERMS.
     All terms used herein which are defined by the Virginia Uniform Commercial
Code shall have the same meanings assigned to them by the Virginia Uniform
Commercial Code unless and to the extent varied by this Agreement. All
accounting terms not specifically defined herein shall have the meanings
assigned to them as determined by generally accepted accounting principles. In
addition to the terms elsewhere in this Agreement, unless the context otherwise
requires, the following terms shall have the following meanings:
     1.01 “Collateral” shall mean all of Borrower’s personal property, both now
owned and hereafter acquired, including, but not limited to:

  (a)   Accounts;     (b)   Chattel paper;     (c)   Deposit accounts;     (d)  
Documents;

Loan No.                                         

 



--------------------------------------------------------------------------------



 



  (e)   Equipment;     (f)   Fixtures;     (g)   General intangibles;     (h)  
Goods;     (i)   Instruments;     (j)   Inventory;     (k)   Investment
property;     (l)   Letter-of-credit rights; and     (m)   Proceeds and products
of all of the foregoing.

     1.02 “Event of Default” shall mean any of the events described in Section 6
hereof.
     1.03 “Lien” shall mean any statutory or common law consensual or
non-consensual mortgage, pledge, security interest, encumbrance, lien, right of
setoff, claim or charge of any kind, including, without limitation, any
conditional sale or other title retention transaction, any lease transaction in
the nature thereof and any secured transaction under the Uniform Commercial Code
of any jurisdiction.
     1.04 “Note” shall mean the Deed of Trust Note (Secured Revolving Line of
Credit) in the maximum principal amount permitted to be outstanding at any one
time of SIX MILLION AND NO/100 DOLLARS ($6,000,000.00), executed and delivered
by Borrower payable to the order of Lender and dated of even date herewith, and
all modifications, renewals and extensions thereof and substitutions and
replacements therefor.
     1.05 “Obligations” shall include the full and punctual performance of all
present and future duties, covenants and responsibilities due to Lender by
Borrower under this Agreement, the Note and the Other Agreements, all present
and future obligations of Borrower to Lender for the payment of money under this
Agreement, the Note, and the Other Agreements, extending to all principal
amounts, interest, late charges and all other charges and sums, as well as all
costs and expenses payable by Borrower under this Agreement, the Note, and the
Other

-2-



--------------------------------------------------------------------------------



 



Agreements, and all renewals, refinancings, consolidations, re-castings and
extensions of any of the foregoing.
     1.06 “Other Agreements” shall mean any and all other security agreements,
assignments, pledge or hypothecation agreements, mortgages, deeds of trust,
instruments and documents now and hereafter existing between Lender and Borrower
and any other person executed and/or delivered pursuant to this Agreement or
further evidencing, securing or in any other manner relating to the loan from
Lender to Borrower evidenced by the Note.
     1.07 “Permitted Liens” shall mean (a) Liens of the Lender, (b) Liens for
taxes and special assessments not delinquent, and (c) Liens, if any, consented
to by the Lender in writing.
     1.08 “Person” shall include natural persons, corporations, associations,
partnerships, joint ventures, trusts, governments and agencies and departments
thereof, and every other entity of every kind.
2. SECURITY.
     2.01 Security Interest. As security for the payment and performance of all
of the Obligations and performance under the Other Agreements, Borrower hereby
irrevocably and unconditionally assigns, pledges and grants to Lender a
continuing security interest in the Collateral. Lender’s assignment, pledge and
grant is coupled with an interest and shall continually exist until all
Obligations have been paid in full. If required by Lender at any time, Borrower
shall make notations, satisfactory to Lender, on its books and records
disclosing the existence of Lender’s security interest in the Collateral.
Borrower agrees that, with respect to the Collateral, Lender shall have all the
rights and remedies of a secured party under the Virginia Uniform Commercial
Code, Lender shall have no liability or duty, either before or after the
occurrence of an Event of Default hereunder, on account of loss or damage to, or
to collect or enforce any of its rights against, the Collateral, or to preserve
any rights against account debtors or other parties with prior interests in the
Collateral.
     2.02 Covenants and Representations Concerning Collateral. With respect to
all of the Collateral, Borrower covenants, warrants and represents that:

-3-



--------------------------------------------------------------------------------



 



          (a) No financing statement covering any of the Collateral is on file
in any public office or land or financing records except for financing
statements in favor of Lender and financing statements with respect to any
Permitted Liens.
          (b) Borrower is the legal and beneficial owner of all of the
Collateral, free and clear of all Liens, except for Permitted Liens.
          (c) The security interest granted Lender hereunder shall constitute a
first Lien upon the Collateral, except for Permitted Liens, and Borrower will
not, except in the ordinary course of business, transfer, discount, sell or
assign any interest in the Collateral nor permit any other Lien to be created or
remain thereon except for Permitted Liens.
          (d) Borrower will maintain the Collateral in good order and condition,
ordinary wear and tear excepted, and will use, operate and maintain the
Collateral in compliance with all laws, regulations and ordinances and in
compliance with all applicable insurance requirements and regulations. Borrower
will pay promptly all taxes, judgments and charges of any kind levied or
assessed thereon, unless disputed in good faith and, if requested by the Lender,
bonded off to the Lender’s satisfaction. Borrower shall promptly notify Lender
in writing of any such dispute, and any pending or threatened litigation
involving the Collateral. Borrower shall promptly pay when due all
transportation, storage, warehousing and other such charges and fees affecting
or arising out of or relating to the Collateral and shall defend the Collateral,
at Borrower’s expense, against all claims and demands of any persons claiming
any interest in the Collateral adverse to Borrower or Lender.
          (e) At all reasonable times Lender and its agents and designees may
enter Borrower’s premises and inspect the Collateral and all books and records
of Borrower (in whatever form) relating to the Collateral or to the finances and
operations of Borrower’s business.
          (f) Borrower shall maintain comprehensive casualty insurance on the
Collateral, as may be reasonably required by the Lender, against such risks,
such amounts, with such loss deductible amounts with such companies as may be
required by or acceptable to Lender, and each such policy shall contain a clause
or endorsement, satisfactory to Lender, naming Lender as

-4-



--------------------------------------------------------------------------------



 



loss payee and a clause or endorsement, satisfactory to Lender, that such policy
may not be canceled or altered and Lender may not be removed as loss payee
without at least thirty (30) days prior written notice to Lender. Borrower
hereby assigns to Lender any and all proceeds of such policies and authorizes
and empowers Lender to adjust or compromise any loss under such policies and to
collect and receive all such proceeds. Borrower hereby authorizes and directs
each insurance company to pay all such proceeds directly and solely to Lender
and not to Borrower and Lender jointly. Borrower authorizes and empowers Lender
to execute and endorse in Borrower’s name all proofs of loss, drafts, checks and
any other documents necessary to accomplish such collection and any persons
making payments to Lender under the terms of this paragraph are hereby relieved
absolutely from any obligation or responsibility to see to the application of
any sums so paid. After deduction from any such proceeds of all reasonable costs
and expenses (including reasonable attorney’s fees) incurred by Lender in the
collection and handling of such proceeds, the net proceeds may be applied in
whole or in part, at Lender’s option, either toward replacing or restoring the
Collateral, or as a credit against such of the Obligations, whether matured or
unmatured, as Lender shall determine in Lender’s sole discretion.
          (g) All information, schedules, certificates, records and data
furnished to the Lender are true and correct in all material respects and
complete insofar as completeness may be necessary to give the Lender accurate
knowledge of the subject matter.
          (h) All books and records of Borrower pertaining to the Collateral are
located at 85 South Bragg Street, Suite 600, Alexandria, Virginia 22312, and
Borrower will not change the location of such books and records without the
prior written consent of Lender.
          (i) Borrower shall do, make, execute and deliver all such additional
and further acts, things, deeds, assurances, instruments and documents as Lender
may reasonably request to vest in and assure to Lender its rights hereunder or
in any of the Collateral, including, without limitation, placing legends on
Collateral or on books and records pertaining to Collateral stating that Lender
has a security interest therein.
          (j) Borrower shall cooperate with Lender to obtain and keep in effect
one or more control agreements in deposit

-5-



--------------------------------------------------------------------------------



 



account, electronic chattel paper, investment property and letter of credit
rights Collateral.
          (k) Borrower authorizes Lender to file financing statements covering
the Collateral and all personal property of Borrower and containing such legends
as Lender shall deem necessary or desirable to protect Lender’s interest in the
Collateral. Borrower agrees to pay all taxes, fees and costs (including
attorneys’ fees) paid or incurred by Lender in connection with the preparation,
filing or recordation thereof.
          (l) Whenever required by Lender, Borrower shall promptly deliver to
Lender, with all endorsements and/or assignments required by Lender, all
instruments, chattel paper, guaranties and the like received by Borrower
constituting, evidencing or relating to any of the Collateral or proceeds of any
of the Collateral.
          (m) Borrower shall not file any amendments, correction statements or
termination statements concerning the Collateral without the prior written
consent of Lender.
          (n) If any Collateral arises out of a contract with the United States
Government or any department, agency or instrumentality thereof, Borrower shall
immediately notify Bank thereof and shall execute and deliver to Bank specific
assignments of those contracts and the related United States Government accounts
of Borrower and shall do such other things as may be satisfactory to Bank in
order that all sums due and to become due to Borrower under such contract shall
be duly assigned to Bank in accordance with the Federal Assignment of Claims Act
(31 United States Code ‘3727; 41 United States Code’ 15) as in effect on the
date hereof and as hereafter amended and/or any other applicable laws and
regulations relating to the assignment of governmental obligations. Payments on
United States Government contracts or United States Government accounts which
have been specifically assigned to Bank by means of a direct assignment, as
provided herein, shall be made directly to Bank, for payment to the Obligations.
The separate assignment of specific United States Government contracts to Bank,
as contemplated herein, shall not be deemed to limit Bank’s security interest to
the payments under those particular United States Government contracts and the
related United States Government accounts, but rather Bank’s security interest
shall extend to any and all United States Government contracts and the related
United States Government accounts and proceeds thereof,

-6-



--------------------------------------------------------------------------------



 



now or hereafter owned or acquired by Borrower. During the term of this
Agreement, Borrower agrees and covenants not to make any assignment of any of
the United States Government contracts to any party other than Bank without
Banks prior written consent.
3. REPRESENTATIONS AND WARRANTIES.
     To induce Lender to enter into this Agreement, Borrower represents and
warrants to Lender that as of the date hereof:
     3.01 State of Organization, Legal Name and Good Standing. Borrower’s state
of organization and exact legal name are set forth in the first paragraph of
this Agreement. Borrower is an entity, duly organized, legally existing and in
good standing under the laws of the jurisdiction of its organization, has the
power to own its property and to carry or its business and is duly qualified to
do business and is in good standing in each jurisdiction in which the character
of the properties owned by it therein or in which the transaction of its
business makes such qualification necessary.
     3.02 Authority. Borrower has full power and authority to enter into this
Agreement, to execute and deliver all documents and instruments required
hereunder and to incur and perform the Obligations provided for herein and in
the Note, all of which have been duly authorized by all necessary and proper
corporate and other action, and no consent or approval of any person, including,
without limitation, stockholders of Borrower and any public authority or
regulatory body, which has not been obtained, is required as a condition to the
validity or enforceability hereof or thereof.
     3.03 Binding Agreements. This Agreement has been duly and properly executed
by Borrower, constitutes the valid and legally binding obligation of Borrower
and is fully enforceable against Borrower in accordance with its terms.
     3.04 No Conflicting Agreements. The execution and performance by Borrower
of this Agreement and Borrower’s execution and delivery of and performance under
the Note will not (a) violate (i) any provision of law, any order, rule or
regulation of any court or other agency of government, (ii) any award of any
arbitrator, (iii) the charter or Bylaws of Borrower, or (iv) any indenture,
contract, agreement, mortgage, deed of trust or other instrument to which
Borrower is a party or by which it or any of its property is bound, or (b) be in

-7-



--------------------------------------------------------------------------------



 



conflict with, result in a breach of or constitute (with due notice and/or lapse
of time) a default under, any such award, indenture, contract, agreement,
mortgage, deed of trust or other instrument, or result in the creation or
imposition of any Lien upon any of the property or assets of Borrower.
     3.05 Litigation. There are no undisclosed judgments, claims, actions, suits
or proceedings pending or, to the knowledge of Borrower, threatened against or
affecting Borrower or its properties, at law or in equity or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, which may result in any material adverse
change in the business, operations, prospects, properties or assets or in the
condition, financial or otherwise, of Borrower, and Borrower is not, to its
knowledge, in default with respect to any judgment, order, writ, injunction,
decree, rule or regulation of any court or federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, which would have a material adverse effect on Borrower.
     3.06 Financial Condition. The financial statements of Borrower heretofore
delivered to Lender are complete and correct, and fairly present the financial
condition of Borrower. There are no liabilities of Borrower, direct or indirect,
fixed or contingent, as of the date of such statements which are not reflected
therein.
     3.07 Taxes. Except as otherwise disclosed to the Lender, Borrower has paid
or caused to be paid all federal, state and local taxes to the extent that such
taxes have become due. Borrower has filed or caused to be filed all federal,
state and local tax returns which are required to be filed by Borrower.
     3.08 Title to Properties. Borrower has good and marketable title to all of
its properties and assets (including the Collateral) and all of the properties
and assets of Borrower are free and clear of Liens, except for Permitted Liens,
and has made no assignments thereof except to Lender.
     3.09 Licenses and Permits. Borrower has duly obtained and now holds all
licenses, permits, certifications, approvals and the like required by federal,
state and local laws of the jurisdiction in which Borrower conducts its business
and each remains valid and in full force and effect and Borrower has paid

-8-



--------------------------------------------------------------------------------



 



all fees, taxes, assessments and other charges necessary to maintain same.
     3.10 No Default. No Event of Default and no event which, with notice or
passage of time or both, would constitute an Event of Default has occurred
hereunder.
4. AFFIRMATIVE COVENANTS.
     Borrower covenants and agrees with Lender that, until all of the
Obligations have been paid in full, Borrower will:
     4.01 Taxes. Pay and discharge all taxes, assessments and governmental
charges upon Borrower, its income and properties prior to the date on which
penalties are attached thereto.
     4.02 Continuation of Business and Compliance With Laws. Continue its
business operations as now being conducted and comply with all applicable
federal, state and local laws, rules, ordinances, regulations and orders.
     4.03 Litigation. Promptly notify Lender in writing of any action, suit or
proceeding at law or in equity by or before any court, governmental agency or
instrumentality which could result in any material change in the business,
operations, prospects, properties or assets or in the condition, financial or
otherwise, of Borrower.
     4.04 Extraordinary Loss. Promptly notify Lender in writing of any event
causing extraordinary loss or depreciation of the value of any of Borrower’s
assets and the facts with respect thereto.
     4.05 Maintenance. Maintain all properties and improvements necessary to the
conduct of Borrower’s business in good working order and condition, ordinary
wear and tear excepted, and cause replacements and repairs to be made when
necessary for the proper conduct of its business.
     4.06 Patents, Franchises, etc. Maintain, preserve and protect all licenses,
patents, franchises, trademarks and trade names of Borrower or licenses by
Borrower which are necessary to the conduct of the business of Borrower as now
conducted, free of any conflict with the rights of any other person.

-9-



--------------------------------------------------------------------------------



 



     4.07 Insurance. Maintain with insurers and in amounts satisfactory to
Lender such insurance against such risks and with such loss deductible amounts
as may be reasonably required by or reasonably acceptable to Lender. Hazard
insurance for the Equipment and Inventory shall be in the amount of full
replacement costs or, if full replacement cost insurance is not available,
coverage shall be for the maximum insurable value, and shall contain a lender’s
loss payable clause in favor of Lender which provides that any act or neglect of
the Borrower or other owner of the property will not invalidate the interest of
Lender. Borrower shall also maintain worker’s compensation insurance in an
amount meeting state law requirements. All policies of insurance maintained by
Debtor must provide for at least thirty (30) days prior written notice to Lender
of policy cancellation.
     4.08 Evidence of Insurance. Deliver to Lender from time to time as
requested, and periodically if Lender shall so require, evidence reasonably
satisfactory to Lender that all insurance and endorsements required by the
Lender pursuant to Section 4.07 hereof, are in effect.
     4.09 Further Assurances. The Borrower shall promptly, upon request,
execute, acknowledge and deliver any financing statement, endorsement, renewal,
affidavit, deed, assignment, continuation statement, security agreement,
certificate or other document as the Lender may reasonably require in order to
perfect, preserve, maintain, protect, continue or extend the lien or security
interest of the Lender under this Agreement and its priority. The Borrower shall
pay to the Lender on demand all taxes, costs and expenses (including, but not
limited to, reasonable attorney’s fees) incurred by the Lender in connection
with the preparation, execution, recording and filing of any such document or
instrument mentioned aforesaid.
     4.10 Financial Information.
          (a) The Borrower will deliver financial statements and copies of its
tax returns to the Lender in accordance with the terms of the Note.
          (b) The Borrower will promptly deliver to the Lender such other
financial information as the Lender may from time to time require.

-10-



--------------------------------------------------------------------------------



 



5. NEGATIVE COVENANTS.
     Borrower covenants and agrees with Lender that, until all Obligations have
been paid in full, Borrower will not, directly or indirectly, without Lender’s
prior written consent:
     5.01 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any liens upon any of Borrower’s property or assets, now owned or
hereafter acquired by Borrower, other than Permitted Liens.
     5.02 Merger, Sale of Assets, Etc. Enter into or be a party to any merger or
consolidation; sell, assign, transfer, convey or lease all or any part of its
property or any interest therein except in the ordinary course of Borrower’s
business as now being conducted.
     5.03 Change of Name. Change the name of Borrower.
     5.04 Trade Names. Permit any Accounts to be in the any trade name other
than Borrower’s true corporate name.
     5.05 Change of Management. Change the persons controlling the management
and/or day to day activities of the Borrower without the prior written consent
of Lender.
     5.06 Other Agreements. Borrower will not enter into any agreement or
undertaking containing any provision which would be violated or breached by
performance of its obligations hereunder.
6. EVENTS OF DEFAULT.
     The occurrence of any one or more of the following events shall constitute
an “Event of Default”:
     (a) If a default shall occur with respect to the payment of any installment
of the Note when and as the same shall become due and payable, whether at
maturity or by acceleration or otherwise, and such default shall continue for a
period of ten (10) business days after written notice thereof from Lender to
Borrower.
     (b) If an event of default occurs under any of the Other Agreements.

-11-



--------------------------------------------------------------------------------



 



     (c) If any representation of warranty made herein or in any statement,
report, certificate, opinion, financial statement or other document furnished or
to be furnished in connection with this Agreement shall be false or misleading
in any material respect.
     (d) If Borrower fails to pay any amount due Lender under this Agreement
when and as the same shall become due, and such default shall continue for a
period of ten (10) business days after written notice thereof from Lender to
Borrower.
     (e) If Borrower fails to observe or perform any warranty, covenant,
condition or agreement to be observed or performed by Borrower under this
Agreement, and such failure continues for a period of thirty (30) days after
written notice thereof from Lender to Borrower; provided, however, that no such
grace period shall be provided with respect to Section 2.02, 4.07 or 5.01; and
provided further that no such notice or grace period shall be provided for any
default specifically referenced in this Section 6.
     (f) If by the order of a court of competent jurisdiction, a trustee,
receiver or liquidator of the Collateral or any part thereof, or of the
Borrower, shall be appointed and such order shall not be discharged or dismissed
within sixty (60) days after such appointment.
     (g) If the Borrower shall file a petition in bankruptcy or for an
arrangement or for reorganization pursuant to the Bankruptcy Reform Act of 1978,
as amended, or any similar law, federal or state, or if, by decree of a court of
competent jurisdiction, the Borrower shall be adjudicated a bankrupt, or be
declared insolvent, or shall make, an assignment for the benefit of creditors,
or shall admit in writing its inability to pay its debts generally as they
become due, or shall consent to the appointment of a receiver or receivers of
all or any part of its property.
     (h) If any of the creditors of the Borrower or other person shall file a
petition in bankruptcy against the Borrower or for reorganization of the
Borrower pursuant to the Federal Bankruptcy Reform Act of 1978, as amended, or
any similar law, federal or state, and if such petition shall not be discharged
or dismissed within sixty (60) days after the date on which such petition was
filed.

-12-



--------------------------------------------------------------------------------



 



     (i) If Borrower shall dissolve or liquidate, and such dissolution or
liquidation is not in connection with a reorganization, merger or consolidation
approved in writing by the Lender.
     (j) Reserved.
     (k) If a default under any obligation or indebtedness owed to the Lender,
other than the secured by this Agreement, by the Borrower or any guarantor of
the Obligations, which default is not cured within any applicable grace or cure
period.
7. RIGHTS AND REMEDIES.
     7.01 Rights and Remedies of Lender. Upon the occurrence of an Event of
Default, Lender may, without notice or demand, exercise in any jurisdiction in
which enforcement hereof is sought, the following rights and remedies, in
addition to the rights and remedies of a secured party under the Uniform
Commercial Code and all other rights and remedies available to Lender under
applicable law, all such rights and remedies being cumulative and enforceable
alternatively, successively or concurrently:
     (a) Declare the Note, all interest accrued and unpaid thereon, and all
other Obligations to be immediately due and payable and the same shall thereupon
become immediately due and payable without presentment, demand or protest, all
of which are hereby expressly waived.
     (b) Institute any proceeding or proceedings to enforce the Obligations and
any Lien of Lender.
     (c) Take possession of the Collateral, and for that purpose, so far as
Borrower may give authority therefor, enter upon the premises on which the
Collateral or any part thereof may be situated and remove the same therefrom
without any liability for suit, action or other proceeding by Borrower, BORROWER
HEREBY WAIVING ANY AND ALL RIGHTS TO PRIOR NOTICE AND TO JUDICIAL HEARING WITH
RESPECT TO REPOSSESSION OF COLLATERAL, and require Borrower, at Borrower’s
expense, to assemble and deliver the Collateral to such place or places as
Lender may designate.
     (d) Operate, manage and control the Collateral, or permit the Collateral or
any portion thereof to remain idle, or store

-13-



--------------------------------------------------------------------------------



 



the same, and collect all rents and revenues therefrom and sell or otherwise
dispose of any or all of the Collateral (including, without limitation, sell,
transfer or reassign any license) upon such terms and under such conditions as
Bank, in its reasonable discretion, may determine, all without any notice or
demand, and purchase or acquire any of the Collateral at any such sale or other
disposition, all to the extent permitted by applicable law. Borrower shall have
all risk of loss of the Collateral. Bank shall have no liability or duty, either
before or after the occurrence of an Event of Default, on account of loss of or
damage to, to collect or enforce any of its rights against, the Collateral, to
collect any income accruing on the Collateral, or to preserve rights against
account debtors or other parties with prior interests in the Collateral. If Bank
actually receives any notices requiring action with respect to Collateral in
Bank’s possession, Bank shall take reasonable steps to forward such notices to
Borrower. Borrower is responsible for responding to notices concerning the
Collateral, voting the Collateral, and exercising rights and options, calls and
conversions of the Collateral. Bank’s sole responsibility is to take such action
as is reasonably requested by Borrower in writing, however, Bank is not
responsible to take any action that, in Bank’s sole judgment, would affect the
value of the Collateral as security for the Obligations adversely. While Bank is
not required to take certain actions, if action is needed, in Bank’s sole
discretion, to preserve and maintain the Collateral, Borrower authorizes Bank to
take such actions, but Bank is not obligated to do so.
     7.02 Power of Attorney. Effective upon the occurrence of an Event of
Default, Borrower hereby designates and appoints Lender and its designees as
attorney-in-fact of Borrower, irrevocably and with power of substitution, with
authority to execute proofs of claim and loss; to adjust and compromise any
claims under insurance policies; to execute releases; and to perform all other
acts necessary and advisable, in Lender’s sole discretion, to carry out and
enforce this Agreement and the Other Agreements. All acts of said attorney or
designee are hereby ratified and approved by Borrower and said attorney or
designee shall not be liable for any acts of commission or omission nor for any
error of judgment or mistake of fact or law, except for gross negligence,
willful misconduct or bad faith. This Power of Attorney is coupled with an
interest and is irrevocable so long as any of the Obligations remain unpaid or
unperformed or there exists any commitment of Lender to Borrower which could
give rise to any Obligations.

-14-



--------------------------------------------------------------------------------



 



     7.03 Cumulative Nature of Remedies. Each right, power and remedy of Lender
shall be cumulative and concurrent, and recourse to one or more rights or
remedies shall not constitute a waiver of any other right, power or remedy. It
is mutually agreed that commercial reasonableness and good faith require Lender
to give Borrower no more than five (5) days prior written notice of the time and
place of any public disposition of the Collateral or of the time after which any
private disposition or any other intended disposition is to be made.
     7.04 Liquidation Costs. The Borrower shall reimburse and pay to the Lender
upon demand all costs and expenses (the “Liquidation Costs”), including, without
limitation, attorneys’ fees and expenses, advanced, incurred by, or on behalf of
the Lender in collecting and enforcing this Agreement, the Note and the Other
Agreements. All Liquidation Costs shall bear interest payable by the Borrower to
the Lender upon demand from the date advanced or incurred until paid in full at
a per annum rate of interest equal at all times to the then highest rate of
interest charged on the principal of the Note, plus two percent (2%) per annum.
     7.05 Expense Payments. If the Borrower shall fail to make any payment or
otherwise fail to perform, observe, or comply with any of the conditions,
covenants, terms, stipulations, or agreements contained herein, or in the Note
or the Other Agreements, the Lender without notice to or demand upon the
Borrower and without waiving or releasing any obligation or Event of Default may
(but shall be under no obligation to) at any time thereafter make such payment
or perform such act for the account and at the expense of the Borrower, and may
enter upon any premises of the Borrower for that purpose and take all such
action thereon as the Lender may consider necessary or appropriate for such
purpose. All sums so paid or advanced by the Lender (the “Expense Payments”),
together with interest thereon from the date paid, advanced, or incurred until
repaid in full at a per annum rate of interest equal at all times to the then
highest rate of interest charged on the Note plus two percent (2%) per annum,
shall be paid by the Borrower to the Lender upon demand by the Lender.
8. MISCELLANEOUS.
     8.01 Performance for Borrower. Borrower agrees and hereby authorizes that
Lender may, in Lender’s sole discretion, but

-15-



--------------------------------------------------------------------------------



 



Lender shall not be obligated to, advance funds on behalf of Borrower without
prior notice to Borrower, in order to insure Borrower’s compliance with any
covenant, warranty, representation or agreement of Borrower made in or pursuant
to this Agreement or any of the Other Agreements, to cover overdrafts in any
checking or other accounts of Borrower at Lender or to preserve or protect any
right or interest of Lender in the Collateral or under or pursuant to this
Agreement or any of the Other Agreements, including without limitation, the
payment of any insurance premiums or taxes and the satisfaction or discharge of
any judgment or any Lien upon the Collateral or other property or assets of
Borrower; provided, however, that the making of any such advance by Lender shall
not constitute a waiver by Lender of any Event of Default with respect to which
such advance is made nor relieve Borrower of any such Event of Default. Borrower
shall pay to Lender upon demand all such advances made by Lender with interest
thereon at the rate and determined in the manner provided in the Note. All such
advances shall be deemed to be included in the Obligations and secured by the
security interest granted Lender hereunder.
     8.02 Expenses. All expenses of Lender in connection with the filing or
recordation of all financing statements and instruments as may be required by
Lender at the time of, or subsequent to, the execution of this Agreement,
including, without limitation, all documentary stamps, recordation and transfer
taxes on any document or instrument in connection herewith. Borrower agrees to
save harmless and indemnify Lender from and against any liability resulting from
the failure to pay any required documentary stamps, recordation and transfer
taxes, recording costs, or any other expenses incurred by Lender in connection
with this Agreement. The provisions of this Subsection 8.02 shall survive the
execution and delivery of this Agreement and the payment of all other
Obligations.
     8.03 Applications of Collateral. Except as may be otherwise specifically
provided in this Agreement, all Collateral and proceeds of Collateral coming
into Lender’s possession may be applied by Lender to any of the Obligations,
whether matured or unmatured, as Lender shall determine in its sole discretion.
     8.04 Indemnification by Borrower. The Borrower hereby agrees to indemnify
and hold harmless the Lender from and against all liabilities, claims, demands,
and costs, including without limitation, reasonable attorney’s fees, arising out
of

-16-



--------------------------------------------------------------------------------



 



or in connection with the Collateral, except arising from the Lender’s gross
negligence, willful misconduct or bad faith.
     8.05 Receipt Sufficient Discharge to Purchaser. Upon any sale or other
disposition of the Collateral or any part thereof, the receipt of the Lender or
any other person making the sale or disposition shall be a sufficient discharge
to the purchaser for the purchase money, and such purchaser shall not be
obligated to see to the application thereof.
     8.06 Waivers by Borrower. Borrower hereby waives, to the extent the same
may be waived under applicable law:
     (a) All claims, causes of action and rights of Borrower against Lender on
account of actions taken or not taken by Lender in the exercise of Lender’s
rights or remedies hereunder or under the Other Agreements, except arising from
the Lender’s gross negligence, willful misconduct, bad faith, or in violation of
any of the provisions hereof, or in the Other Agreements.
     (b) All claims of Borrower for failure of Lender to comply with any
requirement of applicable law relating to enforcement of Lender’s rights or
remedies hereunder or under the Other Agreements;
     (c) All rights of redemption of Borrower with respect to the Collateral;
     (d) In the event Lender seeks to repossess any or all of the Collateral by
judicial proceedings, any bond(s) or demand(s) for possession which otherwise
may be necessary or required;
     (e) Presentment, demand for payment, protest and all exemptions;
     (f) Trial by jury in any action or proceeding of any kind or nature in
connection with any of Obligations, this Agreement or any of the other
Agreements;
     (g) Settlement, compromise or release of the Obligations of any person
primarily or secondarily liable upon any of the Obligations;
     (h) Substitution, impairment, exchange or release of any collateral
security for any of the Obligations.

-17-



--------------------------------------------------------------------------------



 



     Borrower agrees that Lender may exercise any or all of its rights and/or
remedies hereunder and under the Other Agreements without resorting to and
without regard to any collateral security or sources of liability with respect
to any of the Obligations.
     8.07 Waivers by Lender. Neither any failure nor any delay on the part of
Lender in exercising any right, power or remedy hereunder or under any of the
Other Agreements shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other rights, power or remedy.
     8.08 Modifications. No modification or waiver of any provision of this
Agreement, the Note or any of the Other Agreements, and no consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in writing, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice to or
demand upon Borrower in any case shall entitle Borrower to any other or further
notice or demand in the same, similar or other circumstances.
     8.09 Lender’s Setoff. Lender shall have the right, in addition to all other
rights and remedies available to it, to set off against any or all of the
Obligations any debt owing to Borrower by Lender, including, without limitation,
any funds in any checking or other account now or hereafter maintained by
Borrower at Lender. Borrower hereby confirms Lender’s right to banker’s lien and
setoff, and nothing in this Agreement or any of the Other Agreements shall be
deemed a waiver or prohibition of Lender’s rights of banker’s lien or setoff.
     8.10 Notices. Any notice or other communication in connection with this
Agreement, shall be in writing and shall be deemed to have been properly given
or served for all purposes when personally presented or sent by United States
registered or certified mail, return receipt requested, postage prepaid,
provided that any such notice or communication shall be addressed to a party
hereto as provided below (or at such other address as such party shall specify
in writing to the other parties hereto):
          (a) If to Borrower, at 85 South Bragg Street, Suite 600, Alexandria,
Virginia 22312.

-18-



--------------------------------------------------------------------------------



 



          (b) If to Lender, at 1717 King Street, Alexandria, Virginia 22314.
     8.11 Applicable Law. The performance and construction of this Agreement,
the Note and the Other Agreements shall be governed by the internal laws of the
Commonwealth of Virginia.
     8.12 Successors and Assigns. Whenever any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
party. All covenants, agreements, representations and warranties by or on behalf
of Borrower which are contained in this Agreement and the Other Agreements shall
inure to the benefit of the successors and assigns of Lender. This Agreement may
not be assigned by Borrower without the prior written consent of Lender.
     8.13 Use of Terms. The use of any gender or the neuter herein shall also
refer to the other gender or the neuter and the use of the plural shall also
refer to the singular, and vice versa.
     8.14 Severability. If any term, provision or condition, or any part
thereof, of this Agreement or any of the Other Agreements shall for any reason
be bound or held invalid or unenforceable by any court or governmental agency of
competent jurisdiction, such invalidity or unenforceability shall not affect the
remainder of such term, provision or condition nor any other term, provision or
condition, and this Agreement, the Note, and the Other Agreements shall survive
and be construed as if such invalid or unenforceable term, provision or
condition had not been contained therein.
     8.15 Merger and Integration. This Agreement, the Note and the Other
Agreements contain the entire agreement of the parties hereto with respect to
the matters covered and the transactions contemplated hereby, and no other
agreement, statement or promise made by any party hereto, or by any employee,
officer, agent or attorney of any party hereto, which is not contained herein,
shall be valid or binding.
     8.16 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed and delivered, shall be an original, but all such
counterparts shall together constitute the same instrument.

-19-



--------------------------------------------------------------------------------



 



     8.17 Headings. The headings and subheadings contained in the titling of
this Agreement are intended to be used for convenience only and do not
constitute part of this Agreement.
     8.18 Consent to Jurisdiction; Service of Process. The Borrower hereby
agrees and consents that any action or proceeding arising out of or brought to
enforce the provisions of this Agreement may be brought in any appropriate court
in the Commonwealth of Virginia, or in any other court having jurisdiction over
the subject matter, all at the sole election of the Lender, and by the execution
of this Agreement the Borrower irrevocably consents to the jurisdiction of each
such court.
     IN WITNESS WHEREOF, the parties hereto have executed or caused to be
executed this Agreement, under seal as of the date first above written.

          (SEAL) [w36274w3627401.gif]  BORROWER:

CUISINE SOLUTIONS, INC., a Delaware corporation
    By:   /s/ Stanislas Vilgrain    [SEAL]     Name:   Stanislas Vilgrain     
Title:   CEO        LENDER:

BRANCH BANKING AND TRUST COMPANY
      By:   /s/ Henry Abott    [SEAL]      Name:   Henry Abott        Title:  
AVP     

-20-